 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSafelite IndustriesDivisionofLearSieglerandGaryWheeler and Glaziers and GlassworkersUnion LocalNo. 558.Case 17-RD-106216 December 1987SUPPLEMENTAL DECISION ANDORDER REMANDING TO THEREGIONAL DIRECTORBY CHAIRMAN DOTSON ANDMEMBERSSTEPHENS AND CRACRAFTThe National Labor Relations Board, by a three-member panel, has considered a determinative chal-lenge in anelection held 20 March 1987 and thehearing officer's report recommending dispositionof it.The election was conducted pursuant to aStipulatedElectionAgreement. The revised tallyof the ballots shows nine for and eight against theUnion, with one challenged ballot.IThe Board has reviewed the record in light oftheUnion's exceptions and brief and adopts thehearing officer's findings, conclusions, and recom-mendations.The sole issue before the Board is the dispositionof Paul DeWitt's challenged ballot. At the election,the Board's agent challenged the ballot of DeWitt,who at the time was a manager-trainee, on thebasis that he was not included on the eligibility list.The hearing officer recommended that the chal-lenge to DeWitt's ballot be overruled, finding thatthe parties did not express an intent either to in-clude DeWitt in the unit or to exclude him. Thehearing officer then considered community-of-in-terest factors and found that DeWitt shares a com-munity of interest with the unit employees andtherefore should be included in the unit. The Unionexcepts to the hearing officer's recommendations,asserting that the parties intended to excludeDeWitt from the unit and, as that intent was clear-ly expressed, that the hearing officer should neverhave reached the community-of-interest question,but instead should have sustained the challengebased on the parties' intent.The stipulated unit includes glass installers andshopmanagers.2 The parties stipulated that this'The revised tally of ballots reflects the Board's 2 July 1987 unpub-lishedDecision and Ordersustainingthe challenge to the ballot of Mat-thew Young, overruling the challenge to the ballot of David Emmett,and ordering that Emmett's ballot be opened and counted2The unit is described as follows Allglass installersand shop manag-ers employed by Safelite Division of Lear Siegler, Inc , at its facilities lo-cated at 8042 Parallel Parkway, Kansas City, Kansas, 1547 Burlington,Kansas City,Missouri,9204 E 350 Highway, Raytown, Missouri, 7953WornallRoad,Kansas City,Missouri, 8702Grant,Overland Park,Kansas,5813 Reeds Road, Mission,Kansas,and 1732 Oak, Kansas City,Missouri,but EXCLUDING all office clerical employees, professionalemployees, guards and supervisors as defined in the Actunit has historically been recognized by the par-ties.3They further stipulated that the Union wasaware of DeWitt's employment but not necessarilyaware of his job title. The parties agree that neitherPaul DeWitt nor the manager-trainee position wasever discussed by the parties, either in the courseof collective bargaining or pursuant to the parties'entering into the stipulated election agreement.The record shows that the Employer employsshop managers and glass installers at its variousglass installation shops.The duties of the shopmanagers include answering the telephone, waitingon customers, preparing shop tickets and invoices,maintaining a daily log of jobs completed, main-taining an inventory of windshields, flat glass andparts, placing orders for parts with the Employer'swarehouse, scheduling and coordinating the assign-ment of jobs to be performed, handling customerproblems and complaints, and installing glass. Theglass installers do only installation work.In September 1986 the Employer employed PaulDeWitt at its Raytown facility.4 It is unclear whenthe Employer officially classified DeWitt as a man-ager-trainee; however, sometime in October 1986both DeWitt and Lester Saathoff, the shop manag-erattheRaytown facility,were aware thatDeWitt's position was that of manager-trainee. Ini-tiallyDeWitt was trained to perform all the shopmanager's paperwork duties. Sometime after theelectionwas held, DeWitt began training for theglass installation work.When DeWitt was originally hired, he received awage rate substantially lower than the wage rate ofthe shop managers and glass installers ($5.22 perhour versus about $10.72 per hour journeyman'srate,with the shop manager receiving additionalpay above the journeyman's rate). DeWitt also re-ceived different benefits from those of the unit em-ployees, although Herb Conyers, the Employer'sdistrictmanager, testified that the benefits werecomparable.It is settled law that in a stipulated-unit election,"the Board's function is to ascertain the parties'intentwith regard to the disputed employees."Tribune Co.,190 NLRB 398 (1971). If the intent isunclear or the stipulation ambiguous, the Boardwill then consider community-of-interest principlesto determine whether the disputed employee be-longs in the unit.Viacom Cablevision,268 NLRB633 (1984).3 It is unclearfrom the record whether a collective-bargaining agree-ment covering the unit employees was in effect4Prior to September 1986, DeWitt worked for the Employer at itsconstruction glazing shop which the Employer closedaroundmid-August 1986 No employees at the Employer's glazing shop were everincluded inthe instant unit'287NLRB No. 39 LEAR SIEGLER373The express language of the stipulation in thiscase does not specifically include or exclude themanager-trainee classification.Consequently, thehearing officer concluded that the parties did notexpress a clear intent with regard to the inclusionor exclusion in the unit of the manager-trainee posi-tion.The Union asserts, however, that becausemanager-trainee is not one of the classifications in-cluded in the unit description, and because it wasnot a classification historically included in the unit,the parties' intent that the manager-trainee positionnot be in the unit is clear. Thus, the Union assertsthat there was no need to discuss DeWitt's statuswhen the parties were discussing the election stipu-lation and, furthermore, that the Employer's failureto include DeWitt on the list of eligible voters af-firms that the parties' intent was clear.We find the Union's assertions unpersuasive. Ini-tially,we find that the failure to list the manager-trainee position as an included classification doesnot establish that the parties clearly intended toomit the classification. The unit description specifi-cally includes two classifications of employees andspecifically excludes four classifications of employ-ees.With regard to the six classifications of em-ployeesmentioned in the stipulation, the parties'intent is clear; however, as the express language ofthe stipulation does not include or exclude the clas-sificationofmanager trainee, their intent withregard to that position is not clear.Furthermore, the historical absence of the man-ager-trainee position from the unit also fails to es-tablish that the parties clearly intended to excludethe position from the unit. The manager-trainee po-sitionwas not created until September or October1986, when DeWitt was hired for the position. Theparties stipulated that neither DeWitt nor the man-ager-trainee positionwas ever discussed by theUnion and the Employer. Contrary to establishingthat the parties did not intend to include the posi-tion in the unit, this evidence indicates that the par-ties never addressed the issue.Finally, the failure to discuss DeWitt's status atthe time the election stipulation was entered intoand the Employer's failure to include DeWitt onthe eligibility list also do not establish a clear intentby the parties to exclude the manager-trainee posi-tion from the unit. Rather, such occurrences canjust as easily be explained by the parties' oversight.We find that it is not possible to ascertain theparties' clear intentwith regard to whether themanager-trainee position is to be included or ex-cluded from the unit. Therefore, community-of-in-terest principles must be used to determine whetherthe manager-trainee position belongs in the unit.The evidence establishes that DeWitt performsthe same duties as the shop managers. Like theshop managers and glass installers, he is hourlypaid, receives his pay at the same time, works ap-proximately the same hours, punches the sametimeclock,wears the same uniform, uses the samelunch area and restroom facilities, works under thesame supervision, and spends a significant percent-age of his time interacting with the other unit em-ployees, both in the shop area and the customerwaiting area. Furthermore, the duties performed byDeWitt are an integral part of the flow of bargain-ing unit work performed in the shop. We thereforefind that DeWitt, as manager-trainee, shares a com-munity of interest with unit employees and shall in-clude him in the unit.ORDERItisordered that the Regional Director forRegion 17, within 10 days from the date of this de-cision, open and count the ballot of Paul DeWittand thereafter prepare and cause to be served onthe parties a second revised tally of ballots, onwhich basis he shall issue the appropriate certifica-tion.IT IS FURTHER ORDERED that the above-entitledmatter is remanded to the Regional Director forRegion 17 for further processing consistent here-with.